Citation Nr: 0414001	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  01-05 501A	)	DATE
	)
	)


THE ISSUE

Whether the April 1989 decision of the Board of Veterans 
Appeals (Board) that denied service connection for a 
lumbosacral disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from January 1961 to January 
1964.  This matter is before the Board as an original action 
on the motion of the veteran's attorney in September 2001 in 
which it is alleged that there was CUE in the April 1989 
Board decision that denied service connection for a 
lumbosacral disorder.

In November 2002, the Board determined that the April 1989 
Board decision was not clearly and unmistakably erroneous.  
In April 2003 the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion to vacate and remand 
the Board decision.  The case has been returned to the Board 
for review.  


FINDINGS OF FACT

1.  In an April 1989 decision the Board denied service 
connection for a lumbosacral disorder.

2.  In making that decision the Board specifically considered 
the February 1985 statement of K.T., the March 1985 statement 
of the veteran's wife, and the April 1985 statement of Dr. 
Yerger.

3.  The correct facts were before the Board at the time of 
the decision, and the existing law was correctly applied.

4.  The decision of the Board in April 1989 was not 
undebatably erroneous. 


CONCLUSION OF LAW

The April 1989 decision denying service connection for a 
lumbosacral spine disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 711 (West 2002); 38 C.F.R. § 
20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains there was clear and unmistakable 
error (CUE) in the April 1989 Board decision that denied 
service connection for a lumbosacral spine disorder.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  However, in Livesay v. Principi, 15 
Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA of 2000 did not 
apply to CUE matters.  In Parker v. Principi, 15 Vet. App. 
407, 412 (2002), the Court noted that in light of Livesay, it 
was unnecessary to remand a CUE claim involving a RO decision 
to the Board for readjudicate with consideration of the VCAA 
of 2000.  Therefore, the VCAA of 2000 is not applicable to 
the CUE claim.

In November 2002, the Board determined that the April 1989 
Board decision was not clearly and unmistakably erroneous.  
In April 2003 the Court granted a joint motion to vacate and 
remand the Board decision.  In the joint motion the parties 
noted that the transcript of the February 1989 personal 
hearing before the Board was not associated with the file.  
The Board's Hearing and Transcription Unit was unable to 
locate a copy of the transcript (if made) or tape of the 
hearing.  

FACTUAL BACKGROUND

The service medical records relate that at enlistment in 
January 1961, the veteran did not report a history of back 
problems and none were noted on examination.  The 
musculoskeletal system was considered clinically normal.  

In February 1962, the veteran was seen for low back pain.  It 
was noted that the veteran hit the plane during parachute 
drop.  On physical examination, there was tenderness in the 
musculature.  There was contusion to the right thigh and low 
back.  The diagnostic impression was acute low back strain.  
The veteran continued his complaints of back pain.  

A May 1962 clinical record shows that the veteran complained 
of occasional pain below his left shoulder blade since the 
February 1962 injury.  Following that injury he had had pain 
in his neck and lower back.  That pain "cleared up," but 
the subscapular pain persisted.  On examination there was no 
muscle spasm and the veteran had normal range of motion.  The 
impression was no evidence of organic pathology.  He was 
referred to orthopedic clinic.  A July 1962 entry indicates 
pain "across base and left side."  X-rays in August 1962 
revealed wedging of the T8 and T12 vertebra.  Clinical 
records also noted compression fractures of the T8 and T9.  

The report of the examination conducted prior to separation 
in December 1963 shows that the veteran had residual back 
pain following a fracture in February 1962.  

On December 20, 1963, the day after the separation 
examination, the veteran was injured in the parachute jump.  
He was admitted to a United States Army hospital complaining 
of pain in the dorsolumbar area.  The physical examination 
revealed negative neurological findings.  The straight leg 
raising was negative.  There was paravertebral muscle spasm 
in the dorsolumbar region with no radiation of pain into 
either extremity.  The X-rays of the dorsolumbar spine 
revealed a mild anterior compression fracture of T12 which 
appeared old by X-ray and, by history, was an old lesion.  
The veteran received further medical care.  The discharge 
diagnosis was traumatic myositis, dorsolumbar spine.  The 
veteran was discharged from service the next month.  

A VA examination was conducted in January 1981.  The veteran 
had full range of motion of the spine.  X-rays revealed tiny 
osteophytes in the lower lumbar spine.  The diagnoses were 
residual of injury to the back, cervico-thoracic strain.

In May 1981, the RO granted service connection for cervico-
thoracic strain with degenerative changes in the cervical 
spine due to trauma.

A November 1981 private medical report refers to an 
examination that was conducted in the preceding month.  It 
was noted that X-ray reports dated in September 1981 revealed 
degenerative changes in the cervical and lumbosacral spine.  
The neurological examination was essentially within normal 
limits except for a suggested decrease in the left biceps 
reflex and left brachial radialis reflex.  An 
electromyographic study showed chronic partial denervation at 
the L4-5, C7-8, and C3-4.  This was considered probably most 
consistent with multiple nerve root compression.  

A VA examination was conducted in January 1982.  The 
diagnosis included cervical thoracic strain, no shoulder 
strength, possible left thoracic outlet syndrome, and 
intermittent lumbosacral strain

A March 1982 private medical report refers to a 
hospitalization that month.  The veteran underwent four 
foraminotomies at C5-6 and C6-7 on the left.  The discharge 
diagnosis was left C5-6 and C6-7 radiculopathy.

A VA examination was conducted in May 1982.  The veteran's 
symptoms included neck, left shoulder, left upper arm and low 
back pain.  He also reported intermittent numbness in the 
left hand.  X-rays of the cervical spine revealed slight 
narrowing of the interspaces between the 3rd and 4th cervical 
segments and between the 5th, 6th and 7th cervical segments 
with hypertrophic spurring of the adjacent intervertebral 
margins, representing degenerative disc disease.  
Radiographic studies of the thoracic spine showed mild 
hypertrophic spurring from the anterolateral aspects of the 
mid and lower thoracic vertebrae.  There was no evidence of a 
fracture.

A VA examination was conducted in January 1983.  The veteran 
reported spinal pain.  He indicated that he had pain that 
radiated from his neck to the shoulders and upper 
extremities.  A healed conical oblique scar was noted on the 
cervical spine.  The veteran had decreased cervical spine 
motion.  There was also moderate bilateral paravertebral 
muscle spasm.  There was slight tenderness over the T5-6 area 
on examination of the thoracic spine.  There was no evidence 
of paravertebral muscle spasm.  X-rays of the lumbosacral 
spine showed a slight left lateral scoliosis, with slight 
anterior wedging at the body of the 12th dorsal vertebra.  
This was noted to be old.  The diagnosis included 
degenerative arthritis of the cervical spine with neuropathy 
to the upper extremities, residuals of old injuries to the 
cervical spine, thoracic spine and lumbosacral spine; an old 
fracture of the thoracic spine at T-12; multiple disc 
disease, post traumatic, of the cervical spine and residuals, 
surgery to the cervical spine with fusion, and chronic 
lumbosacral strain-spine.

A personal hearing was held in November 1983.  The veteran 
described his spine injury, which resulted from a parachute 
jump.  He indicated that this was in February 1962.  He 
indicated that he was put on limited duty status and 
continued to receive treatment for back problems.  He 
indicated that he had excruciating pain in the left arm that 
radiated from the neck and also he had pain in the low back.

A March 1984 Board decision denied service connection for a 
lumbosacral spine disorder.

VA outpatient records dated in February, June and October 
1984 showed that the veteran complained of pains and aches 
including low back pain.  He gave a history of having 
sustained injuries to the back in parachute jumps in 1962 and 
1963.  The pertinent clinical findings included a slight 
muscle spasm of the midlumbar region of the back, the 
paraspinal muscles.  There was limitation of motion of the 
lumbar spine, apparently due to muscle spasm and discomfort.  
Hot showers and application of a hearing pad was recommended.  
Analgesic balms were also recommended.  The diagnosis was 
chronic lumbosacral strain.

A January 1985 private medical statement shows that the 
veteran reported that he sustained an injury while training 
in 1962 and then had back problems.  He reported intermittent 
lumbosacral and left leg pain as well as other problems.  No 
back syndrome was felt to have been present at that time.  
The veteran reported that his back pain had increased over 
the years and he now had an increased pain with prolonged 
sitting, standing or activities.  The CT scan performed that 
morning was within normal limits.  There was no herniated 
disc or other specific pathology.  On examination, there was 
mild to moderate diffuse lumbosacral tenderness, worse on the 
left side.  There was no focal wasting or twitching of the 
limb muscles.  The physician concluded that the veteran had a 
chronic lumbosacral pain syndrome, which fit the category of 
lumbosacral strain with involvement of the lumbosacral, L4, 
L5 and S1 nerve roots.  The examiner also concluded that the 
parachute accident that caused sufficient trauma to cause 
compression fractures to three thoracic vertebrae "would 
suffice to initiate injury to the lumbar spine".  

A February 1985 statement from the veteran's wife was to the 
effect that during the years of 1962 and 1963, she and the 
veteran married and she resided off post with him.  The 
veteran's wife recalled the veteran having injured himself in 
the parachute jump.  He had many symptoms following the 
accident, including pain and stiffness in the small of his 
back, hip and thigh.  She indicated that the veteran had been 
told that he had a conversion reaction and that the diagnosis 
of low back strain was no longer applicable because it was 
too long of a period of time for him to have suffered from a 
back strain.  She further indicated that over the years the 
veteran's back problems have become more severe.

A statement from a former service comrade of the veteran, 
dated in March 1985, was to the effect that the service 
comrade recalled the veteran having injured himself in a 
parachute accident during early part of the 1962 period.  
From that time, he had constant back pains.

A private physician reported in an April 1985 statement that 
while a battle group surgeon with the 504 group of the 82nd 
Airborne Division, he had known the veteran.  The physician 
believed that all the facts of the medical history show that 
the lumbosacral injury was the direct result of the parachute 
exercises on February 7, 1962.  Further because of the delay 
in the diagnosis and the failure to properly protect the 
veteran during the period of recovery by restricting military 
duties, his condition had been aggravated.

In April and December 1985 VA outpatient treatment reports, 
it was noted that the veteran continued to complain of pain 
and aching in the low back.

In March 1986, the veteran underwent a VA examination.  There 
were no findings with respect to the lumbosacral spine was 
noted.

A personal hearing was conducted in May 1986.  The veteran 
testified that he had pain in his back from the time he was 
injured on February 7, 1962.  The pain had never cleared up 
any length of time.  While in the service, he was making 
parachute jumps and running maneuvers every other week.  The 
veteran testified concerning his treatment for the back in 
service.  Subsequent to discharge from service, the police 
department employed him.  He testified that he was always 
active and doing exercise.  He took a lot of medication.  
There are days when he could not even raise himself off the 
bed.  The problem had been constant for about 6 or 8 years.  
A transcript of the veteran's hearing has been associated 
with the veteran's folder.

The veteran was seen at a VA outpatient clinic in August and 
December 1986.  There were muscle spasms noted in the lumbar 
region of the back (paraspinal muscles).  There was 
limitation of forward flexion and lateral rotation of the 
lumbar spine due to muscle spasm and discomfort.  Exercises 
to loosen the muscles were recommended and medication was 
prescribed.

A private physician reported in an April 1987 statement that 
repeated neurological examination as well as CT scans had 
shown no specific herniated disc, but the back pain had 
persisted in limiting any type of activity with the 
lumbosacral spine.  It was opined that the veteran's ongoing 
low back pain was related to the parachute injury and service 
connection for lumbar spinal injury was recommended.

A personal hearing was conducted in March 1987.  The veteran 
testified that on March 1962 he made one of his first jumps 
after graduating from Jump School.  As he approached the 
door, he saw a sudden flash of light and regained 
consciousness on the ground three hours later.  A few hours 
after that, after he began to walk around, he started having 
pain around his waist, in his stomach, and down his legs.  
The second injury occurred two months later in April 1962.  
The third injury occurred in December 1963 at an Air Force 
Base in Florida.  After the veteran jumped out of the plane, 
and when he hit the ground, he could not get up.  He was 
carried off the drop site on a stretcher and was hospitalized 
for 3 or 4 days before being shipped back to Fort Bragg, 
North Carolina.  The veteran testified that his low back was 
now in such a condition that he had pain in his left hip 
radiating to his stomach and down the back of his legs.  He 
did not have these symptoms in service.  When the pain in 
service became unbearable, he used to lie down.  The veteran 
testified after service he became a police officer and 
continued to be a police officer at the time of the hearing.  
He took physicals in connection with employment but did not 
tell the examiners of his back condition.  The veteran 
indicated that after service he first saw a private physician 
concerning his low back disorder in 1980.  At the time, he 
was X-rayed for his low back.  A transcript of the veteran's 
hearing has been associated with the claims folder.

VA outpatient records dated in April 1987 and January 1988 
show that the veteran was treated for lumbosacral strain, 
chronic.

The Board remanded the issue in July 1987 for additional 
service medical records.  In a supplemental statement of the 
case (SSOC) issued in May 1988, the RO determined that the 
veteran had submitted new and material evidence; however, 
found that there was no evidence of chronicity of 
symptomatology or of treatment such as would provide a basis 
for service connection for the lumbar spine disability.  

A hearing was conducted at the regional office in August 
1988.  The veteran testified that during service, he 
sustained an injury while involved in a parachute training 
exercise.  He contended that his medical records were 
incomplete.  There were many records missing.  A week after 
the initial injury he was injured on the parachute jump from 
a maneuver in the Republic of Panama.  A week or so after the 
injury, he was transported to Panama in an advance party, due 
to the fact that the doctors would not allow him to make the 
parachute drop.  The veteran stated that in a position where 
he received continuous treatment from February 7 until 
sometimes in May.  In June 1962, the service doctor told him 
that he had a psychosomatic problem.  The veteran described 
the second parachute accident in service resulted in 
additional trauma to the low back.  The veteran read a 
statement from a private physician into the record.  He 
worked as a policeman from 1964 to 1988 when he retired based 
on longevity.  He first saw Dr. Kay in 1965 and never was 
seen professionally by a doctor after service.  A transcript 
of the veteran's hearing has been associated with the claims 
folder.

The veteran presented testimony at a February 1989 personal 
hearing.  However, only the cover page of the transcript is 
available.

The Board in April 1989 noted that the records revealed that 
the veteran was hospitalized following an injury in February 
1962.  It reviewed the additional evidence including service 
medical records, particularly the December 20, 1963 records 
showing a diagnosis of myositis of the dorsolumbar vertebrae 
due to trauma.  It was also noted that during the 
hospitalization there were negative neurological findings 
with some evidence of paravertebral muscle spasm in the 
dorsolumbar region without radiation of pain.  X-rays of the 
dorsolumbar spine revealed no evidence of new trauma to the 
area of the spine.  The first documentation of a chronic low 
back disorder was many years after the veteran was separated 
from service.  The Board concluded that the newly submitted 
evidence failed to present a new factual basis for service 
connection for a lumbosacral spine disorder.


CRITERIA AND ANALYSIS

It is currently alleged that there was CUE in the April 1989 
decision denying service connection for a lumbosacral spine 
disorder.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error include: (1) A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; (3) A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Daimler v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  "Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis.  
Fugo, 6 Vet. App. at 44.

The laws and regulations with respect to submitting new and 
material evidence, as well as, service connection were 
essentially the same as they are now.  Under 38 U.S.C.A. 
§ 7104(b) after a final decision by the Board a claim "may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered." See, to the 
same effect, 38 U.S.C. 4004(b) as in effect in 1989.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  Thus, read together, 38 U.S.C.A. 
§§ 5108 and 7104(b) provide that after denial of a claim by 
the Board the claim may be reopened and reconsidered only if 
new and material evidence is presented.

Under the law in effect in April 1989, service connection may 
be granted for a disease or injury resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C. § 310.  Additionally, for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1989).

Having considered the evidence and the relevant laws, the 
Board finds that the April 1989 Board decision did not 
contain CUE.  The veteran's attorney argues that the Board 
failed to consider the statements of Dr. Yerger, K.T., and 
the veteran's wife.  Secondly, that the Board did not give 
enough probative weight to the reports of the private 
physician and the lay statements of the veteran's spouse and 
service comrade.

First, because this evidence was in fact mentioned in the 
1989 Board decision, it cannot be argued that it was 
overlooked.  That it was not specifically addressed in the 
"Discussion and Evaluation" section of that decision does 
not mean that it was not considered.  The Board decision 
articulated the reason for denial:  the lack of documentation 
of low back problems from 1964 to 1981 weighed against a 
finding of continuity of symptomatology.  Moreover, to the 
extent that the lay statements refer to "back" symptoms, it 
should not be forgotten that the veteran has been granted 
service connection for disabilities of the thoracic and 
cervical spine.  These involve "back" symptoms.  The test 
in a claim of CUE is not whether the Board, considering the 
case now, would reach the same conclusion as was reached in 
the earlier decision.  It is whether the Board, but for an 
error, could not have reached that earlier conclusion.  There 
was evidence to support the Board's conclusion.  The Board 
was not required in 1989 to seek independent medical evidence 
to rebut a favorable opinion.

On the question of whether a chronic back disorder was 
incurred in service, the Board notes that the evidence of 
record in 1989 included various service medical records 
showing treatment for backaches.  In addition, there were 
private medical opinions, which intimated that the veteran's 
lumbosacral strain was related to service.  Further, the 
veteran's spouse and service comrade provided statements 
regarding the veteran's back disorder during service and 
thereafter.  

While there was a diagnosis of dorsolumbar myositis recorded 
a month prior to discharge, this does not establish the 
incurrence of a chronic in-service lumbar spine disability.  
As noted above the law in effect at that time required that 
for the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  While the veteran had repeat treatment for 
backache, and was placed on profile for same, these were not 
attributed to a lumbar spine disability.  Therefore, the 
isolated diagnosis of dorsolumbar myositis in service does 
not necessarily establish inservice chronicity of an 
underlying lumbar spine condition.  See 38 C.F.R. § 3.303(b) 
(1980).  

This is bolstered by the fact that the evidence then of 
record indicated an absence of continuity of treatment for a 
lumbar spine problem.  As noted above, there was no evidence 
of post service lumbar spine treatment until 1981, over 16 
years after service discharge.  The Board decision implies a 
judgment to the effect that the absence of contemporaneously 
documented symptoms for so long a time outweighed the medical 
opinions and lay evidence.  While the undersigned might have 
weighed the evidence differently, it is clear that there was 
room for interpretation and argument; under those 
circumstances, a difference of opinion over how the evidence 
was weighed rules cannot be the basis for a finding of CUE.  

Moreover, the case was signed by a Board physician who 
reviewed the relevant evidence and considered the opinions of 
the private physicians.  It should be pointed out that the 
decision at issue was prior to Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which held that the Board could only rely on 
independent medical evidence rather than its own judgment.  
Furthermore, the Board does not find that the medical 
evidence at that time was totally unequivocal and competently 
established that the veteran's lumbar spine disorder resulted 
from his service.  While the Board did not specifically 
discuss the provisions of 38 C.F.R. § 3.303(d) that allow 
service connection for a disability when the post-service 
evidence shows it began in service, that possibility was 
considered as demonstrated by the listing of various medical 
evidence that linked the veteran's back disability to 
parachute injury in service, the statements of the veteran's 
spouse and a service comrade, and testimony at hearings.  Nor 
does consideration of the evidence mean that the Board has to 
analyze and discuss the entire evidence of record to reflect 
consideration of it.  Gonzales v. West, 218 F. 3d 1378 (Fed. 
Cir. 2000).

Thus, there was a basis in the record for the Board's 
conclusion that a chronic low back disorder had not been 
incurred during military service.  The Board finds that it is 
reasonable to conclude that there was no incurrence of a 
chronic disability.  This being so, the denial of service 
connection cannot be said to have involved undebatable error.

The veteran's representative maintains that the Board failed 
in its duty to properly assess the medical evidence.  
However, under these circumstances, the Board exercised 
reasonable adjudicatory judgment and did not commit CUE.  
Even if other reviewers might disagree with the assessment of 
the medical evidence, any error would not compel a conclusion 
that it is absolutely clear that service connection for a 
lumbar spine disability should have been granted in 1989.  
Still further, the basic argument advanced concerning CUE has 
much to do with the weight given to the evidence, in 
particular, the medical opinions and lay statements of the 
veteran, his spouse and fellow service comrade.  As noted 
above, a disagreement with how the facts were weighed or 
evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).  The Board finds that the Board's decision 
denying service connection for the lumbar spine disorder 
represented permissable weighing of the facts then before the 
Board and proper application of the law then in existence. 


ORDER

The motion for revision of the April 3, 1989, Board decision 
based on CUE is denied.



                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals






YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2





